MEMORANDUM **
Lourdes Alatorre Arranga, Jose Ibarra Santos, and Luis Angel Ibarra Alatorre, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“Board”) dismissal of their appeal of an immigration judge’s denial of their applications for cancellation of removal. We lack jurisdiction to review the Board’s discretionary determination that petitioners failed to establish exceptional and extremely unusual hardship, see Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003), as well as their noncolorable claim that the agency failed to adequately consider the factors in their case, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.